Name: 84/158/EEC: Commission Decision of 7 March 1984 provisionally suspending approval of an establishment appearing on the list of establishments in Argentina approved for the purpose of importation of fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  agri-foodstuffs
 Date Published: 1984-03-21

 Avis juridique important|31984D015884/158/EEC: Commission Decision of 7 March 1984 provisionally suspending approval of an establishment appearing on the list of establishments in Argentina approved for the purpose of importation of fresh meat into the Community Official Journal L 077 , 21/03/1984 P. 0024 - 0024*****COMMISSION DECISION of 7 March 1984 provisionally suspending approval of an establishment appearing on the list of establishments in Argentina approved for the purpose of importation of fresh meat into the Community (84/158/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 5 thereof, Whereas a list of establishments in Argentina approved for the purpose of importing fresh meat into the Community was drawn up initially by Commission Decision of 25 November 1980, and was amended and published by Decision 81/91/EEC (3), as last amended by Decision 84/29/EEC (4); Whereas a routine inspection carried out under Article 3 of Commission Decision 83/196/EEC (5) in Argentina in February 1984 has revealed that the level of hygiene in an establishment already approved by the Community does not comply with the provisions of Directive 72/462/EEC and that serious facts within the meaning of Article 5 of that Directive have been brought to light in this establishment; Whereas the Member States have been informed by the Commission of the serious facts found in this establishment, as required by Article 5 of Council Directive 72/462/EEC; Whereas it is necessary to suspend, provisionally, approval by the Community of this establishment until a final decision is taken in accordance with the procedure laid down in Article 30 of Directive 72/462/EEC, HAS ADOPTED THIS DECISION: Article 1 1. The approval of the Argentine establishment 'COAGRO' (veterinary approval number 2066) listed in the Annex to Decision 84/29/EEC is hereby suspended. 2. The suspension of approval shall remain valid until a final decision is taken in accordance with the procedure laid down in Article 30 of Directive 72/462/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 58, 5. 3. 1981, p. 39. (4) OJ No L 21, 26. 1. 1984, p. 45. (5) OJ No L 108, 26. 4. 1983, p. 18.